Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

by and between

 

LKQ CORPORATION

 

and

 

FRED J. HOPP

 

 

Dated as of October 26, 2004

 

--------------------------------------------------------------------------------


 

STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (the “Agreement”) is made and entered into as of
12:01 a.m. on the 26th day of October, 2004, by and between LKQ Corporation, a
Delaware corporation (“LKQ”), and Fred J. Hopp (the “Shareholder”).

 

Recitals

 

Fred Hopp owns all of the issued and outstanding shares of capital stock of
Foster Auto Parts, Inc., an Oregon corporation (“FAP”), Damascus U-Pull-It,
Inc., an Oregon corporation (“Damascus”), U-Pull-It Tigard, Inc., an Oregon
corporation (“Tigard”), Foster Auto Parts Longview, Inc., a Washington
corporation (“Longview”), U-Pull-It Salem Auto Wrecking Inc., an Oregon
corporation (“Salem”), and Brad’s Auto & Truck Parts, Inc., an Oregon
corporation (“Brad’s”).  FAP is the sole member of Foster Auto Parts Beaverton
LLC, an Oregon limited liability company (“Beaverton”).  FAP, Damascus, Tigard,
Longview, Salem, Brad’s, and Beaverton are collectively referred to herein as
the “Company” or the “Companies.”  The Shareholder desires to sell such shares
to LKQ, and LKQ desires to purchase such shares from the Shareholder, all as
herein provided and on the terms and conditions hereinafter set forth.

 

Covenants

 

In consideration of the mutual representations, warranties and covenants and
subject to the conditions contained herein, the parties hereto agree as follows:

 

1.                                      Purchase and Sale of the Shares

 

The Shareholder agrees to and will sell, transfer, assign and deliver to LKQ at
the Closing, and LKQ agrees to and will purchase and accept from the
Shareholder, on the terms and subject to the conditions set forth in this
Agreement, an aggregate of (a) 100 shares of common stock, $0 par value per
share, of FAP, (b) 200 shares of common stock, $0 par value per share, of
Damascus, (c) 100 shares of common stock, $0 par value per share, of Tigard, (d)
100 shares of common stock of Longview, (e) 450 shares of common stock, $0 par
value per share, of Salem, and (f) 100 shares of common stock, $0 par value per
share, of Brad’s, constituting all of the issued and outstanding shares of
capital stock of the Companies (the “Shares”).

 

2.                                      Purchase Price

 

2.1                               Amount of the Purchase Price.  As
consideration for the Shares (the “Purchase Price”), LKQ agrees, subject to the
terms, conditions and limitations set forth in this Agreement:

 

2.1.1  to pay to or for the account of the Shareholder in the  manner specified
in Section 3.2 hereof, the amount in cash set forth opposite his name on Exhibit
A attached hereto (the “Cash Consideration”); and

 

2.1.2  to deliver to LaSalle Bank National Association (the “Escrow Agent”) the
amount in cash set forth opposite its name on Exhibit A attached hereto (the
“Escrow Funds”).

 

2

--------------------------------------------------------------------------------


 

3.                                      Closing

 

3.1                               Closing.  The closing of the transactions
contemplated by this Agreement (the “Closing”) shall take place at the offices
of LKQ, as soon as practicable after the satisfaction or waiver of the
respective conditions of the parties set forth in Articles 7.0 and 8.0 hereof. 
Throughout this Agreement, such date and time are referred to as the “Closing
Date.”

 

3.2                               Procedure at the Closing.  At the Closing, the
parties agree to take the following steps in the order listed below (provided,
however, that upon their completion all such steps shall be deemed to have
occurred simultaneously):

 

3.2.1  The Shareholder shall deliver to LKQ the certificates, instruments and
other documents required to be delivered by the Shareholder pursuant to
Section 7.0.

 

3.2.2  LKQ shall deliver to the Shareholder the certificates, instruments and
other documents required to be delivered by LKQ pursuant to Section 8.0.

 

3.2.3  The Shareholder shall deliver to LKQ certificates evidencing the Shares,
duly endorsed in blank or accompanied by duly executed stock powers.

 

3.2.4  LKQ shall pay to the Shareholder the Cash Consideration by wire transfer.

 

3.2.5  LKQ shall deliver to the Escrow Agent the Escrow Funds by wire transfer.

 

3.2.6 LKQ and the Shareholder shall execute and deliver a cross receipt
acknowledging receipt from the other, respectively, of the Shares and the
Purchase Price.

 

3.3                               Post Closing Financial Statements.  Within 45
days after the Closing Date, the Shareholder shall prepare at his expense and
deliver to LKQ an unaudited balance sheet and income statement for the Company
dated as of the Closing Date.  The financial statements prepared pursuant to
this Section shall be calculated on the same basis, and using the same
accounting methods and policies, as the December 31, 2003 financial statements
of the Company referred to in Section 4.4 and the Company’s most recently filed
U.S. federal income tax return (subject to customary adjustments to reflect the
differences between cash basis tax or statutory accounting and accrual
accounting for financial reporting purposes).

 

4.                                      Representations and Warranties of the
Shareholder

 

In order to induce LKQ to enter into this Agreement and to consummate the
transactions contemplated hereunder, the Shareholder makes the following
representations and warranties with regard to the Company:

 

4.1                               Organization, Power and Authority of the
Company.  Each Company is a corporation (or in the case of Beaverton, a limited
liability company) duly organized and validly existing in good standing under
the laws of the state of its incorporation or formation with corporate or
limited liability company power and authority and all licenses and permits
(except with respect to licenses and permits the failure to possess which would
not have a Material

 

3

--------------------------------------------------------------------------------


 

Adverse Effect) necessary to own or lease its properties and to carry on its
business as it is now being conducted.  Each Company is legally qualified to
transact business in each jurisdiction where it conducts business.

 

4.2                               Capital Stock of the Company.  The authorized,
issued and outstanding capital stock or membership interests of each Company is
set forth in Section 4.2 of the Disclosure Schedule attached hereto (the
“Disclosure Schedule”).  All voting rights in each Company are vested
exclusively in its shares of common stock or membership interests, and there are
no voting trusts, proxies or other agreements or understandings with respect to
the voting of the capital stock or membership interests of any Company.  All of
the issued and outstanding shares of common stock or membership interests of
each Company are validly authorized and issued, fully paid and non-assessable. 
There are no outstanding warrants, options or rights of any kind to acquire from
any Company or the Shareholder any shares of common stock of any Company or
securities of any kind, and there are no preemptive rights with respect to the
issuance or sale of shares of capital stock of any Company.  No Company has any
obligation to acquire any of its issued and outstanding shares of common stock
or any other security issued by it from any holder thereof.

 

4.3                               No Subsidiaries .  Except as set forth in
Section 4.3 of the Disclosure Schedule, no Company has any direct or indirect
equity interest in any other person or entity.

 

4.4                               Financial Statements.  Set forth in
Section 4.4 of the Disclosure Schedule are the following financial statements of
each Company:

 

4.4.1  unaudited balance sheets at December 31, 2003 and July 31, 2004; and

 

4.4.2 unaudited statements of income and cash flows for the twelve months ended
December 31, 2003 and seven months ended July 31, 2004.

 

Such financial statements (including the related notes thereto), have been
prepared on a basis consistent with prior periods, present fairly the financial
position of each Company as of their respective dates, and the results of
operations and cash flows for each Company for the periods presented therein,
and reflect all adjustments necessary for the fair presentation of results for
the periods presented, except as set forth in Section 4.4 of the Disclosure
Schedule.  The unaudited balance sheet of each Company at July 31, 2004 is
referred to herein as the “2004 Balance Sheet.”

 

4.5                               Liabilities.  No Company has any material
liabilities or obligations, either accrued, absolute, contingent or otherwise,
except:  (i) to the extent reflected or taken into account in determining net
worth in the 2004 Balance Sheet and not heretofore paid or discharged; (ii) to
the extent clearly disclosed and specifically set forth in or incorporated by
express reference in Section 4.5 of the Disclosure Schedule; and (iii) normal
liabilities incurred in the ordinary course of business, consistent with prior
practice, since the date of the 2004 Balance Sheet.

 

4

--------------------------------------------------------------------------------


 

4.6                               Tax Matters.

 

4.6.1  Each Company has timely filed all tax returns and reports required to be
filed by it, including without limitation all U.S. federal, state, local and
foreign tax returns, and has paid in full all taxes and other charges which have
become due.  The amounts provided in the 2004 Balance Sheet for each Company for
taxes are adequate to cover all unpaid liabilities for all U.S. federal, state,
local and foreign taxes and other charges which were accrued through, or
applicable to the period ended, July 31, 2004 and for which the Company may be
liable in its own right or as a transferee of the assets of, or successor to,
any other person or entity (collectively, the “Taxes”), except as set forth in
Section 4.6.1 of the Disclosure Schedule.  There is no tax deficiency proposed
or, to the Company’s knowledge, threatened against the Company.  There are no
material tax liens upon any property or assets of the Company.  The Company has
made all payments of estimated taxes when due in amounts sufficient to avoid the
imposition of any penalty.  The Shareholder shall be liable for all Taxes of or
relating to the Company and its business, assets and operations attributable to
periods (or portions thereof) ending on or prior to the Closing Date, and, other
than any Tax liability which would not have been incurred but for a breach of
this Agreement by the Shareholder, LKQ shall be liable for all Taxes of or
relating to the Company and its business, assets and operations attributable to
periods (or portions thereof) beginning after the Closing Date.  Liability of
the Shareholder and LKQ under this Section shall include all fees and expenses
reasonably incurred in connection with the defense of any claim for which they
are liable.

 

4.6.2  All taxes and other assessments and levies which the Company was required
by law to withhold or to collect have been duly withheld and collected, and have
been paid over to the proper governmental entity or are being held by the
Company for such payment, and all such withholdings and collections and all
other payments due in connection therewith as of the date of the 2004 Balance
Sheet are duly reflected on the 2004 Balance Sheet.

 

4.6.3  None of the tax returns of the Company is under audit or examination by
any tax authority, and there are no outstanding agreements or waivers extending
the statute of limitations applicable to any U.S. federal, state or foreign
income tax returns of the Company for any period.

 

4.6.4  The Company has not consented to have the provisions of Section 341(f)(2)
of the Internal Revenue Code of 1986 (the “Code”) apply, nor has the Company
made any “qualified stock purchases,” as defined in Section 338 of the Code.

 

4.6.5  The Shareholder shall prepare or cause to be prepared at his expense all
tax returns of or with respect to the Company that are required to be filed on
or prior to the Closing Date, and all tax returns pertaining to taxable periods
ending on or prior to the Closing.

 

5

--------------------------------------------------------------------------------


 

4.7                               Real Estate.

 

4.7.1  The Company does not own any real estate.

 

4.7.2  Section 4.7 of the Disclosure Schedule accurately and completely sets
forth, with respect to every parcel of real estate leased by the Company or to
be leased pursuant to leases that will be executed simultaneous with this
Agreement (the “Leasehold Premises”):  (i) the lessor and lessee thereof and the
date and term of the lease governing such property; (ii) the location, including
address, thereof; (iii) the legal description and the approximate size thereof;
(iv) a brief description (including size, approximate year of completion, and
function) of the principal improvements and buildings thereon, all of which
were, as of the date construction was completed, and are, to the Company’s
knowledge, within the property, set-back and building lines (applicable as of
the date of construction) of the Leasehold Premises; and (v) the nature and
amount of any mortgages, tax liens or other liens thereon (including without
limitation any environmental liens).  The Company has previously delivered to
LKQ accurate and complete copies of each of the leases covering the Leasehold
Premises, and none of such leases has been amended or modified except to the
extent that such amendments or modifications are disclosed in such copies or in
Section 4.7 of the Disclosure Schedule.  All of the leases covering the
Leasehold Premises are in full force and effect, and the Company is not in
default or breach under the terms of any such lease.  No event has occurred
which with the passage of time or the giving of notice or both would cause a
breach of or default under the terms of any such lease.  The Company has no
knowledge of any breach or anticipated breach by the other parties to any such
lease.

 

4.7.3  The Company has a valid leasehold interest in each of the Leasehold
Premises, free and clear of all liens, mortgages, pledges, charges,
encumbrances, assessments, restrictions, covenants and easements or title
defects of any nature whatsoever, except for liens for real estate taxes not yet
due and payable, and such imperfections of title and encumbrances, if any, as
are not substantial in character, amount or extent and do not materially detract
from the value, or interfere with the present use, of such properties or
otherwise impair business operations in any material respect and except as set
forth in Section 4.7 of the Disclosure Schedule.

 

4.7.4  The buildings located on the Leasehold Premises (excluding the buildings
located in Beaverton) are each in good operating condition, normal wear and tear
excepted, and are in the aggregate sufficient to satisfy the current operating
needs of the Company.

 

4.7.5  Each parcel of the Leasehold Premises:  (i) has direct access to public
roads or access to public roads by means of a perpetual access easement (except
as set forth in Section 4.7 of the Disclosure Schedule), such access being
sufficient to satisfy the current normal transportation requirements of the
operations conducted at such parcel; (ii) is served by water, electricity and
telephone utilities, in such quantity and quality as are sufficient to satisfy
the current operating needs of the Company; and (iii) has the necessary and
appropriate zoning (as a permitted use, conditional use or non-conforming

 

6

--------------------------------------------------------------------------------


 

use) as required by law to allow the Company to carry on its business as it is
now being conducted.

 

4.7.6  The Company has not received any notice of (i) any condemnation
proceeding with respect to any portion of the Leasehold Premises, and, to the
Company’s knowledge, no proceeding is contemplated by any governmental
authority; or (ii) any special assessment which may affect the Leasehold
Premises (except as set forth in Section 4.7 of the Disclosure Schedule), and,
to the Company’s knowledge, no such special assessment is contemplated by any
governmental authority.

 

4.8                               Title to and Condition of Assets.  The Company
has good and marketable title to all of its assets (other than the Leasehold
Premises covered by Section 4.7), free and clear of all liens, mortgages,
pledges, encumbrances or charges of every kind, nature, and description
whatsoever, except those set forth in Section 4.8 of the Disclosure Schedule. 
The fixed assets of the Company are in good operating condition, normal wear and
tear excepted.  Section 4.8 of the Disclosure Schedule sets forth the following
information regarding the fixed assets located at each of its business
locations: (i) the book value at July 31, 2004 of each of the following
categories of material fixed assets at such location: equipment, tools, office
machinery and other fixed assets, (ii) the acquisition date of the fixed assets
in each such category at such location, and (iii) the original cost and
accumulated depreciation (including the amount and date of any appraisals) of
the fixed assets in each such category at such location.  The inventory and
supplies of the Company consist of items of a quality and quantity usable and
salable in the normal course of the Company’s business at values in the
aggregate at least equal to the values at which such items are carried on its
books.  The automotive parts listed on the Company’s Hollander yard management
system as inventory for sale by the Company (a) as of the Balance Sheet Date
were located at one of the Companies’ facilities (except as set forth in
Section 4.8 of the Disclosure Schedule) and were owned by the Company, and (b)
as of the Closing Date will be located at one of the Companies’ facilities and
owned by the Company (except as set forth in Section 4.8 of the Disclosure
Schedule).  The values on the Companies’ financial statements of obsolete or
slow-moving inventory and inventory of below standard quality, if any, have been
written down to the lower of cost or realizable market values or have been
written off.  The value at which such inventories are carried on the 2004
Balance Sheet reflects the Company’s normal inventory valuation policies,
stating inventories at the lower of cost or market, all determined in accordance
with past practices.

 

4.9                               Receivables.  The Company has previously
delivered to LKQ a complete list of all receivables of the Company as of
July 31, 2004 including due dates thereof, and including accounts receivable,
factored accounts receivable, notes receivable and insurance proceeds
receivable.  All of the receivables listed thereon or set forth or reflected in
the 2004 Balance Sheet, were, as of the dates as of which the information is
given therein, and as of the Closing Date all of the receivables of the Company
will be, valid accounts receivable which are or will be current and collectible
and which have been or will be, within 180 days after the Closing Date,
collected in full except to the extent of an allowance for uncollectible
receivables of 5%.  With respect to any receivables (net of a 5% allowance for
uncollectible receivables) on the 2004 Balance Sheet that are not collected
within 180 days after the Closing Date, the Shareholder shall

 

7

--------------------------------------------------------------------------------


 

then promptly pay the Company the amount of such uncollected receivables and the
Company shall assign to the Shareholder its right to collect such receivables.

 

4.10                        Licenses and Permits.  Except with respect to
licenses and permits the failure to possess which would not have a Material
Adverse Effect, the Company possesses all licenses and other governmental or
official approvals, permits or authorizations required to carry on its business
as it is now being conducted. All such licenses, approvals, permits and
authorizations are in full force and effect, the Company is in material
compliance with their requirements, and no proceeding is pending or, to the
Company’s knowledge, threatened to revoke or amend any of them.  Section 4.10 of
the Disclosure Schedule contains an accurate and complete list of all such
licenses, approvals, permits and authorizations.  Except as set forth in
Section 4.10 of the Disclosure Schedule, none of such licenses, approvals,
permits and authorizations are or will be impaired or in any way affected by the
execution and delivery of this Agreement or the consummation of the transactions
contemplated hereby.

 

4.11                        Proprietary Rights.  The Company possesses all
proprietary rights, including without limitation patents, trade secrets,
technology, know-how, copyrights, trademarks, trade names, assumed or “doing
business as” names, and rights to any of the foregoing, necessary to carry on
the Company’s business as now being conducted without, to the Company’s
knowledge, conflict with valid proprietary rights of others.  Section 4.11 of
the Disclosure Schedule contains an accurate and complete list of all such
proprietary rights (the “Proprietary Rights”).  Except as set forth in
Section 4.11 of the Disclosure Schedule, (i) the Company owns all right, title
and interest in and to all of the Proprietary Rights, (ii) there have been no
claims made against the Company for the assertion of the invalidity, abuse,
misuse, or unenforceability of any of such rights, and to the Company’s
knowledge there are no grounds for the same, (iii) the Company has not received
any notice of conflict with the asserted rights of others within the last five
years, and (iv) to the Company’s knowledge, the conduct of the business of the
Company has not infringed any such rights of others.

 

4.12                        Adequacy of Assets.  The assets and properties of
the Company constitute, in the aggregate, all of the property necessary for the
conduct of the Company’s business in the manner in which and to the extent to
which it is currently being conducted.  To the Company’s knowledge,  no written
or oral communication, fact, event or action has occurred within 90 days prior
to the date of this Agreement which would tend to indicate that:  any current
customer of the Company which will account for over 2% of the total consolidated
net sales of the Company for the seven months ended July 31, 2004, or any
current supplier to the Company of items essential to the conduct of its
business, which items cannot be replaced by the Company at comparable cost to
the Company and the loss of which would have a Material Adverse Effect, will
terminate its business relationship with the Company.  The Company has no
contracts or customer accounts that have been designated by the appropriate
governmental authorities as a “small business set-aside” contract.  None of the
Shareholder or any officer, director or employee of the Company, or any
affiliate of any of them, has any direct or indirect interest in any customer,
supplier or competitor of the Company or in any person from whom or to whom the
Company leases real or personal property, or in any other person with whom the
Company is doing business, except as set forth in Section 4.12 of the Disclosure
Schedule.  The Company is

 

8

--------------------------------------------------------------------------------


 

not restricted by agreement from carrying on its business anywhere in the world,
except for new equipment sales.

 

4.13                        Certain Documents and Information.  Section 4.13 of
the Disclosure Schedule accurately and completely lists the following:  (i) each
loan, credit agreement, guarantee, security agreement or similar document or
instrument to which the Company is a party or by which it is bound and is not
with a customer; (ii) each lease of personal property to which the Company is a
party or by which it is bound; (iii) any other agreement, contract or commitment
(other than real estate leases that will be executed simultaneous with this
Agreement) to which the Company is a party or by which it is bound which
involves a future commitment by the Company in excess of $25,000 and which
cannot be terminated without liability on 90 days or less notice; (iv) each
power of attorney executed by or on behalf of the Company; (v) the name and
current annual compensation of (a) each employee of the Company who was hired
subsequent to July 31, 2004 with a base annualized compensation in excess of
$60,000; and (b) each employee of the Company whose current annual compensation
is in excess of $60,000 per annum or whose annualized 2004 base salary exceeds
$60,000, and the profit sharing, bonus or any other form of compensation (other
than base compensation) paid or payable by the Company to or for the benefit of
each such person for the year ending December 31, 2003, and any employment or
other agreement of the Company with any of its officers or employees; (vi) the
name of each of the officers and directors of the Company; (vii) the name of
each bank in which the Company has an account or safe-deposit box, the name in
which the account or box is held and the names of all persons authorized to draw
thereon or to have access thereto; (viii) all capital expenditures by the
Company subsequent to July 31, 2004; and (ix) all fixed assets distributed or
disposed of by the Company subsequent to July 31, 2004.  The Company has
previously furnished LKQ with an accurate and complete copy of each such
agreement, contract or commitment listed in Section 4.13 of the Disclosure
Schedule.  There has not been any default in any obligation to be performed by
the Company under any such instrument which would have a Material Adverse
Effect.

 

4.14                        Insurance.  The Company carries insurance adequate
in character and amount, with reputable insurers, covering all of its assets,
properties and business, and has provided all required performance and other
surety bonds.  Section 4.14 of the Disclosure Schedule accurately and completely
lists each policy of insurance in force with respect to the Company, its assets
and properties, and each of the performance or other surety bonds maintained by
the Company in the conduct of its business.  All premiums and other payments
which have become due under the policies of insurance listed in Section 4.14 of
the Disclosure Schedule have been paid in full, all of such policies are now in
full force and effect and the Company has not received notice from any insurer,
agent or broker of the cancellation of, or any increase in premium with respect
to, any of such policies or bonds except as listed in Section 4.14 of the
Disclosure Schedule.  During the last five years, the Company has not received
any notification from any insurer, agent or broker denying or disputing any
claim made by any of them or denying or disputing any coverage for any such
claim or the amount of any claim.  Except as set forth in Section 4.14 of the
Disclosure Schedule, the Company does not to its knowledge have any claim
against any of its insurers under any of such policies pending or anticipated,
and there has been no occurrence of any kind which would give rise to any such
claim.  Section 4.14 of the Disclosure Schedule sets forth the claims experience
(including all open and closed claims) of the Company for the period

 

9

--------------------------------------------------------------------------------


 

from January 1, 2002 to the present, for workers’ compensation claims, general
liability claims, auto liability claims, products liability claims and any other
claims covered by any insurance policy the Company has ever possessed.

 

4.15                        Litigation.  Except as set forth in Section 4.15 of
the Disclosure Schedule, there are no actions, suits, claims, governmental
investigations or arbitration proceedings pending or, to the Company’s
knowledge, threatened, against or affecting the Company or any of the assets or
properties of the Company and, to the Company’s knowledge, there is no basis for
any of the foregoing.  There are no outstanding orders, decrees or stipulations
issued by any U.S. federal, state, local or foreign judicial or administrative
authority in any proceeding to which the Company is or was a party.

 

4.16                        Records.  The Company has previously furnished LKQ
with copies of the Company’s articles of incorporation and all amendments
thereto to date and of the Company’s bylaws, and such copies are correct and
complete in all material respects.  All of the operating data and records of the
Company, including without limitation customer lists and financial, accounting
and credit records (the “Records”), are accurate and complete in all material
respects and there are no material matters as to which appropriate entries have
not been made therein.  A record of all actions taken by the Shareholder and the
board of directors of the Company and all minutes of their meetings are
contained in the minute books of the Company and are accurate and complete in
all material respects.  The record books and stock ledgers of the Company
contain an accurate and complete record in all material respects of all
issuances, transfers and cancellations of shares of capital stock of the
Company.

 

4.17                        No Material Adverse Change.  Since July 31, 2004,
there have not been any changes in the business or properties of the Company, or
in its financial condition, other than changes occurring in the ordinary course
of business which in the aggregate have not had a Material Adverse Effect. 
There is not, to the Company’s knowledge, any threatened or prospective event or
condition which could reasonably be anticipated to have a Material Adverse
Effect; provided the foregoing representation and warranty shall not extend to
any general business, economic, financial, political, legal, regulatory or other
event, condition or uncertainty that is not unique to the Companies but also
affects others involved in the automobile parts industry.

 

4.18                        Absence of Certain Acts or Events.  Except as
disclosed in Section 4.18 of the Disclosure Schedule, since March 31, 2004, the
Company has not:  (i) authorized or issued any of its shares of capital stock
(including any held in its treasury) or any other securities; (ii) declared or
paid any dividend or made any other distribution of or with respect to its
shares of capital stock or other securities or purchased or redeemed any shares
of its capital stock or other securities; (iii) paid any bonus or increased the
rate of compensation of any of its employees; (iv) sold, leased, transferred or
assigned any of its material assets, other than in the ordinary course of
business; (v) made or obligated itself to make capital expenditures aggregating
more than $25,000; (vi) incurred any material obligations or liabilities
(including any indebtedness) or entered into any material transaction, except
for this Agreement and the transactions contemplated hereby; (vii) suffered any
theft, damage, destruction or casualty loss in excess of $25,000; or (viii)
repaid any long-term indebtedness.

 

10

--------------------------------------------------------------------------------


 

4.19                        Compliance with Laws.  Except as set forth in
Section 4.19 of the Disclosure Schedule, the Company is in compliance with all
laws, regulations and orders applicable to it, its assets, properties and
business, except where the failure so to comply would not have a Material
Adverse Effect.  Except as set forth in Section 4.19 of the Disclosure Schedule,
the Company has not received notification of any asserted past or present
failure to comply with any laws, and, to the Company’s knowledge, no proceeding
with respect to any such violation is contemplated.  Neither the Company nor, to
the Company’s knowledge, any employee of the Company, has made any payment of
funds in connection with the business of the Company prohibited by law, and no
funds have been set aside to be used in connection with its business for any
payment prohibited by law.

 

4.20                        Environmental Matters.

 

4.20.1 Definitions.  For purposes of this Agreement, the terms listed below
shall mean the following:

 

“Above Ground Tanks” shall mean that term as defined in 40 C.F.R. § 260.10.

 

“Environmental Laws” means U.S. federal, state, regional, county and local
administrative rules, statutes, codes, ordinances, regulations, licenses,
permits, approvals, plans, authorizations, directives, rulings, injunctions,
decrees, orders, judgments, and any similar items, relating to the protection of
human health, safety, or the environment including without limitation:  (a) the
Comprehensive Environmental Response, Compensation and Liability Act of 1980
(“CERCLA”) (42 U.S.C. §§ 9601 et seq.); (b) the Superfund Amendments and
Reauthorization Act of 1986 (42 U.S.C. §§ 9601 et seq.); (c) The Hazardous
Materials Transportation Control Act of 1970 (49 U.S.C. §§ 1802 et seq.); (d)
the Resource Conservation and Recovery Act of 1976, as amended by the Solid and
Hazardous Waste Act Amendments (“RCRA”) (42 U.S.C. §§ 6901 et seq.); (e) the
Federal Water Pollution Control Act, as amended by the Clean Water Act of 1977
(33 U.S.C. §§ 1251 et seq.) (the “Clean Water Act”); (f) the Safe Drinking Water
Act (42 U.S.C. §§ 300h et seq.); (g) the Clean Air Act, as amended by the Clean
Air Act Amendments of 1990 (42 U.S.C. §§ 1857 et seq.); (h) the Solid Waste
Disposal Act, as amended by RCRA (42 U.S.C. § 6901 et seq.); (i) the Toxic
Substances Control Act (15 U.S.C. §§ 2601 et seq.); (j) the Emergency Planning
and Community Right-to-Know Act of 1986 (“EPCRA”) (42 U.S.C. §§ 11001 et seq.);
(k) the Federal Insecticide, Fungicide and Rodenticide Act (“FIFRA”) (7 U.S.C.
§§ 136 et seq.); (l) the National Environmental Policy Act of 1975 (42 U.S.C.
§§ 4321 et seq.); (m) the Radon Gas and Indoor Air Quality Reserve Act (42
U.S.C. §§ 7401 et seq.); (n) the National Environmental Policy Act of 1975 (42
U.S.C. §§ 4321 et seq.); (o) the Rivers and Harbors Act of 1899 (33 U.S.C.
§§ 401 et seq.); (p) the Oil Pollution Act of 1990 (33 U.S.C. §§ 1321 et seq.);
(q) the Endangered Species Act of 1973, as amended (16 U.S.C. §§ 1531 et seq.);
(r) the Occupational Safety and Health Act of 1970, as amended, (29 U.S.C.
§§ 651 et seq.); (s) North American Free Trade Act, (t) counterparts of any of
the foregoing federal statutes enacted within or outside the United States or by
any other nation, any U.S. state, region, county or local government (including
any subdivisions thereof); (u) any and all laws, rules, regulations, codes,
ordinances, licenses, permits, approvals, plans, authorizations,

 

11

--------------------------------------------------------------------------------


 

directives, rulings, injunctions, decrees, orders and judgments enacted or
promulgated under any of the foregoing, all as amended and as may be amended in
the future, and (v) common law theories of nuisance, trespass, waste,
negligence, and abnormally dangerous activities arising out of or relating to
the presence of Hazardous Substances in the environment or work place.

 

“Governmental Authority” means (i) any government or political subdivision
thereof whether domestic, national, state, county, municipal or regional or any
other governmental entity; (ii) any agency or instrumentality of any such
government, political subdivision or other government entity; (iii) any court,
arbitral tribunal or arbitrator; and (iv) any non-governmental or
quasi-governmental regulating body, to the extent that the rules, regulations or
orders of such body have the force of law.

 

“Hazardous Substances” shall mean and be construed broadly to include any
constituent, chemical, element, particle, compound, material, substance or waste
which is defined as a “hazardous waste,” “hazardous material,” “hazardous
substance,” “extremely hazardous substance,” “restricted hazardous waste,”
“contaminant,” “toxic waste,” “toxic substance,” or “special waste” under any
Environmental Law and includes, but is not limited to, petroleum, petroleum
by-products (including crude oil and any fraction thereof), waste oils, any
hydrocarbon based substance, asbestos, asbestos-containing materials, urea
formaldehyde and polychlorinated biphenyls.

 

“Permit” shall mean any approval, covenant, waiver, exception, order, permit,
authorization, site-specific limitation, or license of any Governmental
Authority relating to any Environmental Law or the use of land or any Company
operations.

 

“Release” shall mean releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, disposing or dumping into
the indoor or outdoor environment, including without limitation the abandonment
or discarding of barrels, drums, containers, tanks and other receptacles
containing or previously containing any hazardous substance.

 

“Underground Storage Tanks” shall have the meaning given it in the Resource
Conservation and Recovery Act (42 U.S.C. Sections 6901 et seq.).

 

4.20.2.  During the two (2) years prior to Closing, the Company has not
transported, stored, treated or disposed, nor has it allowed or arranged for any
third parties to transport, store, treat or dispose of Hazardous Substances or
other waste to or at any location or in a manner that has resulted or could
result in a liability under any Environmental Law, except as set forth in
Section 4.20.2 of the Disclosure Schedule.  The Company has not disposed, or
allowed or arranged for any third parties to dispose, of Hazardous Substances or
other waste upon property owned or leased by it.

 

4.20.3  Except as set forth in Section 4.20.3 of the Disclosure Schedule, there
has not occurred, nor is there presently occurring, a Release of any Hazardous
Substance on,

 

12

--------------------------------------------------------------------------------


 

into or beneath the surface of, or, to the Company’s knowledge, adjacent to, any
parcel of the Leasehold Premises.

 

4.20.4  The Company has not transported or disposed, nor, to the Company’s
knowledge, has it allowed or arranged for any third parties to transport or
dispose, of any Hazardous Substance or other waste to or at a site which,
pursuant to CERCLA or any similar state law, (i) has been placed on the National
Priorities List or its state equivalent, or (ii) the Environmental Protection
Agency or the relevant state agency has proposed or is proposing to place on the
National Priorities List or its state equivalent.  The Company has not received
any notice, and the Company has no knowledge of any facts which could give rise
to any notice, that the Company is a potentially responsible party for a U.S.
federal or state environmental response action or corrective action under
CERCLA, RCRA or under any other Environmental Law.  The Company has not
submitted nor was it required to submit any notice pursuant to Section 103(c) of
CERCLA with respect to the Leasehold Premises.  The Company has not received any
request for information in connection with any environmental response under any
Environmental Law.  The Company has not undertaken (or been requested to
undertake) any environmental response action at the request of any federal,
state or local governmental entity, or at the request of any other person or
entity, at the Leasehold Premises.

 

4.20.5  Except as set forth in Section 4.20.5 of the Disclosure Schedule, the
Company does not use, nor has it ever used, any Underground Storage Tanks or
Above Ground Tanks, and there are not now nor have there  been Underground
Storage Tanks or Above Ground Tanks on the Leasehold Premises during any period
during which such premises were owned, occupied or controlled by the Shareholder
or his affiliates.  Except as set forth in Section 4.20.5 of the Disclosure
Schedule, there has been no Release from or rupture of any Underground Storage
Tanks or Above Ground Tanks on the Leasehold Premises.

 

4.20.6  There are no friable asbestos containing materials in any of the
principal improvements or buildings on the Leasehold Premises.

 

4.20.7  Except with respect to failures to comply which would not have a
Material Adverse Effect, the Company is in compliance with all Environmental
Laws governing the Leasehold Premises and the operations of the Company.  The
Company has obtained and maintained in effect all approvals and permits
necessary for operation of its business; no action to revoke or modify such
approvals or permits is pending; and the Company is in compliance with such
approvals and permits, except with respect to failures to comply which would not
have a Material Adverse Effect.  There are no laws, regulations, ordinances,
licenses, permits or orders relating to environmental or worker safety matters
requiring any work, remediation, corrective actions, repairs, construction or
capital expenditures with respect to the assets or properties of the Company.

 

4.20.8  Intentionally omitted.

 

13

--------------------------------------------------------------------------------


 

4.20.9  The Company has provided LKQ with true, accurate and complete
information pertaining to the environmental history of the Leasehold Premises
during any period which such premises were owned, occupied or controlled by the
Shareholder or his affiliates and has provided any information possessed or
controlled by the Company regarding prior periods; however, the above
representation does not cover information generated by sources other than the
Company, but the Company does represent that it has no knowledge of the
inaccuracy or incompleteness of such third-party information.  Section 4.20.9 of
the Disclosure Schedule identifies (i) all environmental audits, assessments or
occupational health studies relating to the assets, Leasehold Premises,
properties or business of the Company undertaken by a Governmental Authority or
the Company or any of their agents; (ii) the results of any groundwater, soil,
air or asbestos monitoring undertaken with respect to the Leasehold Premises;
(iii) all written communications, including without limitation warning notices,
notices of violation, requests for information, complaints, demands, judgments,
orders, consent orders or decrees between the Company and any federal, state or
local environmental agencies or any person or entity within the applicable
statutory limitations period; and (iv) all citations, penalties, orders,
judgments, and decrees issued to the Company within the past ten years under the
Occupational Safety and Health Act (29 U.S.C. Sections 651 et seq.).

 

4.21                        Labor Relations.  Except as set forth in
Section 4.21 of the Disclosure Schedule, the Company is not a party to or bound
by any collective bargaining agreement or any other agreement with a labor
union, and to the Company’s knowledge, there has been no effort by any labor
union to organize any employees of the Company into one or more collective
bargaining units.  There is not pending or, to the Company’s knowledge,
threatened any labor dispute, strike or work stoppage which affects or which may
affect the business of the Company or which may interfere with its continued
operation.  Neither the Company nor, to the Company’s knowledge, any agent,
representative or employee of the Company has committed any unfair labor
practice as defined in the National Labor Relations Act, as amended, and there
is not now pending or, to the Company’s knowledge, threatened any charge or
complaint against the Company by or with the National Labor Relations Board or
any representative thereof.  There has been no strike, walkout or work stoppage
involving any of the employees of the Company during the five-year period prior
to the date hereof.  The Company is not aware that any executive or key employee
or group of employees has any plans to terminate his, her or their employment
with the Company.

 

4.22                        Employee Benefits.

 

4.22.1  None of the Company, nor any corporation or business which is now or at
the relevant time was a member of a controlled group of corporations or trades
or businesses including the Company, within the meaning of Section 414 of the
Code, maintains or contributes to, or at any time since January 1, 1994
maintained or contributed to:  (i) any non-qualified deferred compensation or
retirement plans or arrangements; (ii) any qualified defined contribution
retirement plans or arrangements; (iii) any qualified defined benefit pension
plan; (iv) any other plan, program, agreement or arrangement under which former
employees of the Company or their beneficiaries are entitled, or current
employees of the Company will be entitled following termination of employment,
to medical, health, life insurance or other benefits other than pursuant to

 

14

--------------------------------------------------------------------------------


 

benefit continuation rights granted by state or federal law; or (v) any other
employee benefit, health, welfare, medical, disability, life insurance, stock,
stock purchase or stock option plan, program, agreement, arrangement or policy,
except in each case as described in Section 4.22 of the Disclosure Schedule. 
The plans described in Section 4.22 of the Disclosure Schedule are referred to
herein as the “Plans.”

 

4.22.2  To the Company’s knowledge, the administration of the Plans complies in
all respects with the requirements of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”), and the Plans meet any applicable
requirements for favorable tax treatment under the Code in both form and
operation.  To the Company’s knowledge, all of the Plans which constitute
employee pension benefit plans or employee welfare plans subject to ERISA and
the trusts or other funding vehicles related to the Plans have been maintained
in compliance in both form and operation with the requirements of ERISA
including, but not limited to, the preparation and filing of all required
reports with respect to the Plans, the submission of such reports to the
appropriate governmental authorities, the timely preparation and distribution of
all required employee communications (including without limitation any notice of
plan amendment which is required prior to the effectiveness of such amendments),
the proper and timely purchase and maintenance of required surety bonds and the
proper and timely disposition of all benefit claims.  The costs of administering
the Plans, including fees for the trustee and other service providers that are
customarily paid by the Company which are due and payable, have been paid or
will be paid prior to the Closing Date or are reflected in the 2004 Balance
Sheet.  There have been no prohibited transactions as defined in Section 406 of
ERISA or Section 4975 of the Code with respect to any of the Plans or any
parties in interest or disqualified persons with respect to the Plans or any
reduction or curtailment of accrued benefits with respect to any of the Plans. 
There are no pending or threatened claims, lawsuits, or arbitrations which have
been asserted or instituted against the Plans, any fiduciaries thereof with
respect to their duties to the Plans or the assets of any of the trusts under
any of the Plans.

 

4.22.3  All required contributions for all Plan years ending prior to the
Closing Date have been made.  The Company has no plans, programs, agreements or
arrangements, and has not made any other commitments to its employees, former
employees or their beneficiaries, under which it has any obligation to provide
any retiree or other employee benefit payments.

 

4.22.4  The Company has furnished LKQ with true and complete copies of:  (i) the
Plans and any related trusts or funding vehicles, policies or contracts and the
related summary plan descriptions with respect to each Plan; (ii) the most
recent determination letters received from the Internal Revenue Service
regarding the Plans and copies of any pending applications, filings or notices
with respect to any of the Plans with the Internal Revenue Service, the Pension
Benefit Guaranty Corporation, the Department of Labor or any other governmental
agency; (iii) the latest financial statements and annual reports for each of the
Plans and related trusts or funding vehicles, policies or contracts as of the
end of the most recent plan year with respect to which the filing date for such
information has passed; (iv) the reports of the most recent actuarial valuations
of the

 

15

--------------------------------------------------------------------------------


 

Plans; and (v) copies of all corporate resolutions or other documents pertaining
to the adoption of the Plans or any amendments thereto or to the appointment of
any fiduciaries thereunder and copies of any investment management agreement
thereunder and of any fiduciary insurance policies, surety bonds, rules,
regulations or policies of the trustees or of any committee thereunder.

 

4.23                        Warranties.  No product manufactured, sold, leased,
or delivered by the Company, or work performed by it, is subject to any
guaranty, warranty, or other indemnity, except as described in Section 4.23 of
the Disclosure Schedule.  Each product manufactured, sold, leased, or delivered
by the Company, and all work performed by it, has been in conformity with all
applicable contractual commitments and all express and implied warranties
(except with respect to failures to conform which would not have a Material
Adverse Effect), and is free from defects.  No product manufactured, sold,
leased, or delivered by the Company prior to the Closing shall be returned for
refund after the Closing except to the extent of an allowance for returns of an
amount equal to five percent (5.0%) of the total sales of the Company over the
90 day period ending on the Closing Date.

 

4.24                        Product Liability.  Except as set forth in
Section 4.24 of the Disclosure Schedule, to the Company’s knowledge, the Company
has no liability (and there is no basis for any present or future action, suit,
proceeding, hearing, investigation, charge, complaint, claim, or demand against
it giving rise to any liability) arising out of any injury to individuals or
property as a result of the ownership, possession, or use of any product
manufactured, sold, leased, or delivered by it, or as a result of any work
performed by it.

 

4.25                        Accuracy of Information.  No representation,
statement or information made by the Company or the Shareholder in this
Agreement or the Disclosure Schedule contains or shall contain any untrue
statement of a material fact or omits or shall omit any material fact necessary
to make the information contained therein not misleading.

 

4.26                        Investment Bankers’ and Brokers’ Fees.  The Company
does not have any obligation to pay any fees or commissions to any investment
banker, broker, finder or agent with respect to the transactions contemplated by
this Agreement.

 

4.27                        Binding Obligation.  This Agreement has been duly
executed and delivered by the Shareholder and is a valid and binding obligation
of the Shareholder, enforceable in accordance with its terms.  Neither the
execution and delivery of this Agreement by the Shareholder nor the consummation
by him of the transactions and performance by him of the agreements contemplated
hereby will:  (i) conflict with or violate any provision of the articles of
incorporation or bylaws of the Company, or of any law, ordinance or regulation
or any decree or order of any court or administrative or other governmental body
which is either applicable to, binding upon or enforceable against the
Shareholder or the Company or the assets or properties of the Company; or
(ii) result in any breach of or default under or create in any party the right
to accelerate, terminate, modify or cancel, any mortgage, contract, indenture,
will, trust or other instrument which is either binding upon or enforceable
against the Shareholder, the Company or the assets and properties of the
Company.  No permit, consent, approval or authorization of, or declaration to or
filing by the Shareholder or the Company with, any regulatory or other

 

16

--------------------------------------------------------------------------------


 

government authority is required in connection with the execution and delivery
of this Agreement by the Shareholder and the consummation by the Shareholder of
the transactions and performance by him of the agreements contemplated hereby,
except for governmental approvals of license transfers necessitated by changes
in the Company’s directors and officers.

 

4.28                        Status of the Shares.  The Shareholder is the lawful
owner of all of the shares of the common stock of the Company, and the
Shareholder has valid marketable title thereto, free and clear of all liens,
pledges, encumbrances, restrictions on transfer, claims and equities of every
kind.  Except for this Agreement, there are no outstanding warrants, options or
rights of any kind to acquire from the Shareholder any of the shares of the
Company’s common stock held by the Shareholder.

 

5.                                      Representations and Warranties of LKQ

 

In order to induce the Shareholder to enter into this Agreement and to
consummate the transactions contemplated hereunder, LKQ makes the following
representations and warranties:

 

5.1                               Organization, Power and Authority of LKQ.  LKQ
is a corporation duly organized and validly existing under the laws of the State
of Delaware.  LKQ has full corporate power and authority to enter into this
Agreement and to carry out the transactions and agreements contemplated hereby.

 

5.2                               Due Authorization; Binding Obligation;
Noncontravention.  This Agreement has been duly executed and delivered by LKQ
and is a valid and binding obligation of LKQ, enforceable in accordance with its
terms. Neither the execution and delivery of this Agreement by LKQ nor the
consummation of the transactions and performance by LKQ of the agreements
contemplated hereby will:  (i) conflict with or violate any provision of the
certificate of incorporation or bylaws of LKQ or of any law, ordinance or
regulation or any decree or order of any court or administrative or other
governmental body which is either applicable to, binding upon or enforceable
against it; or (ii) result in a breach of or a default under or create in any
party the right to accelerate, terminate, modify or cancel,  any mortgage,
contract, indenture or other instrument which is either binding upon or
enforceable against it.  No permit, consent, approval or authorization of, or
declaration to or filing with, any regulatory or other governmental authority is
required in connection with the execution and delivery of this Agreement by LKQ
or the consummation by LKQ of the transactions and performance by it of the
agreements contemplated hereby.

 

5.3                               Accuracy of Information.  No representation,
statement or information made  by LKQ in this Agreement or the Disclosure
Schedule contains or shall contain any untrue statement of a material fact or
omits or shall omit any material fact necessary to make the information
contained therein not misleading.

 

5.4                               Investment Bankers’ and Brokers’ Fees.  LKQ
has no obligation to pay any fees or commissions to any investment banker,
broker, finder or agent with respect to the transactions contemplated by this
Agreement.

 

17

--------------------------------------------------------------------------------


 

6.                                      [INTENTIONALLY OMITTED]

 

7.                                      Conditions to the Obligations of LKQ

 

The obligations of LKQ to purchase the Shares shall be subject to the
fulfillment (or waiver by LKQ) at or prior to the Closing Date of each of the
following conditions:

 

7.1                               Opinion of Counsel.  LKQ shall have received
an opinion dated the Closing Date from Ball Janik LLP, counsel for the
Shareholder and the Company, in form and substance as set forth in Exhibit B-1.

 

7.2                               Receipt of Necessary Consents.  All necessary
consents or approvals of third parties to any of the transactions contemplated
hereby shall have been obtained.

 

7.3                               No Restraint.  No court or governmental
regulatory authority of competent jurisdiction shall have enacted, issued,
promulgated, enforced or entered any statute, rule, regulation, judgment,
decree, injunction or other order (whether temporary, preliminary or permanent)
or taken any action which prohibits the consummation of the transactions
contemplated by this Agreement, and each party agrees to use all reasonable
efforts to remove any such prohibition on the consummation of the transactions
contemplated by this Agreement.

 

7.4                               No Adverse Litigation.  There shall not be
pending or threatened any action or proceeding by or before any court or other
governmental body which shall seek to restrain, prohibit or invalidate the sale
of the Shares to LKQ or any other transaction contemplated hereby, and which, in
LKQ’s judgment, makes it inadvisable to proceed with the purchase of the Shares.

 

7.5                               Releases.  Each of the Company’s directors and
officers shall have delivered to the Company and LKQ a release and waiver of any
claim that he or she may have against the Company.

 

7.6                               Due Diligence.  LKQ shall have completed its
due diligence investigation of the Company, and the results of such
investigation shall be satisfactory to LKQ in LKQ’s sole discretion.

 

7.7                               Leases.  The applicable landlord shall have
entered into a lease agreement, in form and substance as set forth in Exhibit C,
with each of the Companies relating to each of the Leasehold Premises other than
Beaverton.

 

7.8                               Good Standing Certificate.  The Shareholder
shall have delivered to LKQ (a) a copy of the Articles of Incorporation of each
Company, as amended to date, certified by the Secretary of State of its state of
incorporation as true, complete and correct; and (b) a certified copy of a
certificate from the appropriate Secretary of State evidencing that each Company
is in good standing under the laws of the state of its incorporation.

 

7.9                               No Breach by the Shareholder.  The Shareholder
shall have performed his obligations under this Agreement, and the
representations and warranties of the Shareholder shall have been true in all
material respects as of the Closing Date.

 

18

--------------------------------------------------------------------------------


 

8.                                      Conditions to Obligation of the
Shareholder

 

The obligation of the Shareholder to sell the Shares shall be subject to the
fulfillment (or waiver by the Shareholder) at or prior to the Closing Date of
each of the following conditions:

 

8.1                               Receipt of Necessary Consents.  All necessary
consents or approvals of third parties to any of the transactions contemplated
hereby shall have been obtained.

 

8.2                               No Restraint.  No court or governmental or
regulatory authority of competent jurisdiction shall have enacted, issued,
promulgated, enforced or entered any statute, rule, regulation, judgment,
decree, injunction or other order (whether temporary, preliminary or permanent)
or taken any action which prohibits the consummation of the transactions
contemplated by this Agreement, and each party agrees to use all reasonable
efforts to remove any such prohibition on the consummation of the transactions
contemplated by this Agreement.

 

8.3                               No Adverse Litigation.  There shall not be
pending or threatened any action or proceeding by or before any court or other
governmental body which shall seek to restrain, prohibit or invalidate the sale
of the Shares to LKQ or any other transaction contemplated hereby, and which in
the Shareholder’s judgment, makes it inadvisable to proceed with the sale of the
Shares to LKQ.

 

8.4                               Corporate Action.  LKQ shall have taken all
corporate action necessary to effect the purchase of the Shares, and shall have
furnished the Shareholder with certified copies of resolutions duly adopted by
its board of directors (or a committee thereof), in form and substance
satisfactory to counsel for the Shareholder, in connection with the foregoing.

 

8.5                               Leases.  Each of the Companies shall have
entered into a lease agreement, in form and substance as set forth in Exhibit C,
with the applicable landlord relating to each of the Leasehold Premises other
than Beaverton.

 

8.6                               Opinion of Counsel.  The Shareholder shall
have received an opinion dated the Closing Date from the general counsel of LKQ,
in form and substance as set forth in Exhibit B-2.

 

8.7                               No Breach by LKQ.  LKQ shall have performed
its obligations under this Agreement, and the representations and warranties of
LKQ shall have been true in all material respects as of the Closing Date.

 

9.                                      Indemnification

 

9.1                               Indemnification by the Shareholder. Subject to
the terms and conditions of this Section, the Shareholder hereby agrees to
indemnify, defend and hold harmless LKQ and its affiliates from, against, for,
and in respect of any and all expenses, losses, costs, deficiencies, liabilities
and damages (including related counsel fees and expenses) (collectively,
“Damages”) incurred or suffered by them by reason of, resulting from, based upon
or arising out of (i) any inaccuracy, untruth, or incompleteness of any
representation or warranty of the Shareholder contained in or made pursuant to
this Agreement or in any certificate, schedule or exhibit prepared by the
Shareholder in connection herewith, (ii) any breach or partial breach of any

 

19

--------------------------------------------------------------------------------


 

covenant or agreement made by the Shareholder in this Agreement, or (iii) any
claim relating to any Environmental Law and based upon the actions of the
Company or the Shareholder prior to the Closing Date, including matters
disclosed in the Disclosure Schedule.

 

9.1.1  LKQ shall be entitled to recover Damages arising out of the inaccuracy or
untruth of any representation or warranty of the Shareholder only if the
aggregate amount of all such Damages exceeds $50,000, but shall then be entitled
to recover all such Damages, including such $50,000 amount, provided that LKQ
shall not be entitled to recover Damages exceeding  the Purchase Price; and
provided further that such maximum aggregate limitation on recoverable Damages
shall not apply to any claim based upon a breach of the representations and
warranties made in Article 4 resulting from fraud or actually known by the
Shareholder at the Closing Date and not disclosed.

 

9.1.2  Except as otherwise provided in Section 9.1.3, each of the
representations and warranties made by the Shareholder in this Agreement or
pursuant hereto shall survive until the second anniversary of the Closing Date. 
No claim for the recovery of Damages based upon the inaccuracy or untruth of
such representations and warranties may be asserted after such representations
and warranties shall be thus extinguished pursuant to this Section 9.1.2 or
Section 9.1.3; provided, however, that claims first asserted in writing within
the applicable period (whether or not the amount of any such claim has become
ascertainable within such period) shall not thereafter be barred.

 

9.1.3  Notwithstanding the foregoing provisions of Section 9.1.2, (i) the
representations and warranties in Sections 4.1, 4.2, 4.25, 4.27 and 4.28 shall
survive forever, subject to applicable statutes of limitation, (ii) the
representations and warranties made in Section 4.6 shall in each case survive
until the first anniversary of the later of (A) the date on which the applicable
period of limitation on assessment or refund of tax has expired, or (B) the date
on which the applicable tax year (or portion thereof) has been closed, and
(iii) the representations and warranties made in Sections 4.19 and 4.20 shall
survive until the sixtieth day following the expiration of the applicable
statute of limitations.

 

9.1.4  Such indemnification obligation of the Shareholder shall be secured by
the right, but not the obligation, of LKQ, in accordance with the provisions set
forth below, to set-off against (a) the Escrow Funds held by the Escrow Agent
(provided that notice of a potential claim for Damages is delivered by LKQ to
the Shareholder during the first year after the Closing), or (b) amounts payable
to the Shareholder or his affiliates under the Leases (excluding the Salem Lease
and provided that notice of a potential claim for Damages is delivered by LKQ to
the Shareholder during the second year after the Closing).  Upon notice to the
Shareholder specifying in reasonable detail the basis for such set-off, LKQ and
the Shareholder shall meet within twenty days thereafter (the “Meeting”) and
attempt to resolve the dispute in good faith.  If the dispute is unresolved at
the Meeting, the dispute shall be settled by arbitration in accordance with the
rules for commercial arbitration of the American Arbitration Association (or a
similar organization) in effect at the time such arbitration is initiated. A
list of arbitrators shall be reviewed by the Shareholder and LKQ from which one
will be chosen using the

 

20

--------------------------------------------------------------------------------


 

applicable rules. The hearing shall be conducted as close as practicable to
Portland, Oregon, unless both parties consent to a different location.  The
hearing shall occur within sixty days after the Meeting.  The decision of the
arbitrator shall be final and binding upon all parties.  Except to the extent it
is exercised, such right of set-off against the Escrow Funds or the amounts
payable under the Leases shall not limit or otherwise affect the obligation of
the Shareholder to satisfy any indemnification obligation under this Section 9.1
directly.  Neither the exercise of nor the failure to exercise such right of
set-off will constitute an election of remedies or limit LKQ in any manner in
the enforcement of any other remedies that may be available to it.   All
interest earned on the Escrow Funds shall be added to and become a part of the
Escrow Funds.  The sole purpose of the Escrow Funds is to provide a source of
funds to pay any amount that the arbitrator determines is owed to LKQ pursuant
to Section 9.1 of this Agreement.  Before asserting a claim against the Escrow
Funds, LKQ must first assert a claim for indemnification under Section 9.1. of
this Agreement.  LKQ shall not present a disbursement request under the Escrow
Agreement until its claim for indemnification under Section 9.1 of this
Agreement is resolved and then any disbursement request shall be consistent with
the arbitrator’s resolution of LKQ’s claim for indemnification.  On the first
anniversary of the Closing, the parties agree to deliver instructions to the
Escrow Agent to disburse to the Shareholder all Escrow Funds that are not then
subject to a pending claim of LKQ for indemnification under Section 9.1 of this
Agreement.

 

9.2                               Indemnification by LKQ. Subject to the terms
and conditions of this Section, LKQ does hereby agree, from and after the
Closing Date, to indemnify, defend, and hold harmless the Shareholder from,
against, for, and in respect of any and all Damages incurred by the Shareholder
by reason of, resulting from, based upon, or arising out of:  (i) any
inaccuracy, untruth, or incompleteness of any representation or warranty of LKQ
contained in or made pursuant to this Agreement or in any certificate,
schedule or exhibit furnished by LKQ in connection herewith; (ii) any breach or
partial breach of any covenant or agreement of LKQ made in this Agreement, or
(iii) any claim relating to any Environmental Law and based upon the actions of
LKQ or the Company after the Closing Date.  The right of the Shareholder to be
indemnified from and after the Closing Date shall be subject to each of the
following principles or qualifications:

 

9.2.1  The Shareholder shall be entitled to recover Damages arising out of the
inaccuracy of any representation or warranty of LKQ only if the aggregate amount
of all such Damages exceeds $50,000, but shall then be entitled to recover all
such Damages, including such $50,000 amount, provided that the Shareholder shall
not be entitled to recover Damages exceeding, in the aggregate, the Purchase
Price.

 

9.2.2  Each of the representations and warranties made by LKQ in this Agreement
or pursuant hereto shall survive until the second anniversary of the Closing
Date except that the representations and warranties made in Sections 5.1, 5.2
and 5.3 shall survive forever, subject to applicable statutes of limitation.  No
claim for the recovery of Damages based upon the inaccuracy of such
representations and warranties may be asserted after such representations and
warranties shall be thus extinguished pursuant to this Section 9.2.2; provided,
however, that claims first asserted in writing within the

 

21

--------------------------------------------------------------------------------


 

applicable period (whether or not the amount of any such claim has become
ascertainable within such period) shall not thereafter be barred.

 

9.2.3  Upon notice to LKQ specifying in reasonable detail the basis for Damages,
LKQ and the Shareholder shall meet within twenty days thereafter (the “Meeting”)
and attempt to resolve the dispute in good faith.  If the dispute is unresolved
at the Meeting, the dispute shall be settled by arbitration in accordance with
the rules for commercial arbitration of the American Arbitration Association (or
a similar organization) in effect at the time such arbitration is initiated. A
list of arbitrators shall be presented to the Shareholder and LKQ from which one
will be chosen using the applicable rules. The hearing shall be conducted as
close as practicable to Chicago, Illinois, unless both parties consent to a
different location.  The hearing shall occur within sixty days after the
Meeting.  The decision of the arbitrator shall be final and binding upon all
parties.

 

10.                               Certain Additional Agreements

 

10.1                       Restrictive Covenants.

 

10.1.1  In order to assure that LKQ will realize the value and goodwill inherent
in the Company, the Shareholder agrees with LKQ that he shall not, and none of
his affiliates shall, directly or indirectly, either for himself or for any
other person for a period of five years following the Closing Date: (i) engage
in, represent, furnish consulting services to, be employed by or have any
interest in (whether as owner, principal, director, officer, partner, agent,
consultant, shareholder, member or otherwise) any business which would be
competitive with any business conducted by LKQ anywhere within a one hundred
(100) mile radius of the principal business location of any Company on the date
hereof; provided, however, that the Shareholder may acquire and hold an
aggregate of up to two percent of the outstanding shares of any corporation
engaged in any such business if such shares are publicly traded in an
established securities market; (ii) induce any customer of LKQ or its
subsidiaries to patronize any such competitive business or otherwise request or
advise any such customer to withdraw, curtail or cancel any of its business with
LKQ or its subsidiaries; or (iii) solicit for employment, or assist any other
person in soliciting for employment, any person employed by any of LKQ or its
subsidiaries.  Notwithstanding the foregoing restrictions, PBE Leasing, Inc.
(“PBE”) may sell automobile body shop equipment that it repossesses from a
customer in the event PBE (a) first offers the Company the opportunity to
purchase such equipment from PBE for the same amount that PBE will offer such
equipment for sale to a third party, and (b) the Company declines to purchase
such equipment.

 

10.1.2  If any provision of this Section 10.1, as applied to any party or to any
circumstance is adjudged by a court to be invalid or unenforceable, the same
shall in no way affect any other provision or any other part of this Agreement,
the application of such provision in any other circumstances or the validity or
enforceability of this Agreement.  If any such   provision, or any part thereof,
is held to be unenforceable because of the duration of such provision or the
area covered thereby, the parties agree that the court making such determination
shall have the power to reduce the duration and/or area of such provision,
and/or to delete specific words or phrases, and in its reduced form such
provision shall then be enforceable.

 

22

--------------------------------------------------------------------------------


 

Upon breach of any provision of this Section 10.1, LKQ shall be entitled to
injunctive relief, since the remedy at law would be inadequate and
insufficient.  In addition, LKQ shall be entitled to such Damages as it can show
it has sustained by reason of such breach.

 

10.2                        Tax Matters

 

10.2.1              LKQ and the Shareholder shall cooperate to prepare and file
the final federal and state subchapter S corporation (or similar return for
Beaverton, which is not a subchapter S corporation) tax returns for each of the
Companies for the period ending on the Closing Date (the “Final Tax Returns” or
“FTRs”).  All FTRs shall be prepared consistently with the allocation of the
purchase price set forth in Exhibit D to this Agreement.  The Shareholder shall
cause the drafts of each FTR to be prepared and delivered to LKQ not less than
30 days prior to the earlier of its due date (including any extensions approved
by LKQ and the Internal Revenue Service) or the date it is filed and to consult
with LKQ about the items shown on FTRs.  Each of LKQ and the Shareholder agree
to provide access to any books and records of the Company in its or his
respective possession to the extent necessary for the preparation of FTRs.  The
Shareholder shall be responsible for the payment of any and all taxes shown on
FTRs, including the tax imposed by Section 1374 of the Code, if any.

 

10.2.2              The Shareholder shall have the right to defend on behalf of
the Company, and shall pay all professional fees and expenses incurred in
connection with, any audit, administrative appeal, dispute or other claim
(collectively, an “Audit”) by federal or state tax authorities with respect to
FTRs and tax returns filed by the Company for any period ending prior to the
Closing Date; provided, however, that the Shareholder shall not file on behalf
of the Company any amended tax return or claim for refund for any period without
the prior written consent of LKQ, which shall not be unreasonably withheld or
delayed.  If any such Audit results in an additional tax liability to the
Company, the Shareholder shall be responsible for the payment of the liability,
together with any associated interest or penalties.  LKQ shall provide the
Shareholder access to any books and records of the Company relating to periods
prior to the Closing to the extent necessary to defend an Audit.  The
Shareholder shall provide LKQ, promptly upon receipt thereof, copies of any
information, correspondence, protests, notices, decisions or any related
information provided to or received from any taxing authority with respect to
such Audit and shall afford to LKQ the opportunity from time to time to discuss
the progress of the Audit with the tax professionals retained by the Shareholder
in connection with the Audit.

 

10.2.3              With respect to the acquisition of the shares of the Company
by LKQ, the Shareholder and LKQ shall jointly make a timely election provided
for by Section 338(h)(10) of the Code and the applicable regulations of the
United States Treasury (and any comparable election under state or local laws). 
The Shareholder and LKQ agree to execute at Closing (or, if requested by LKQ, as
soon as reasonably possible thereafter) any and all forms necessary to
effectuate the Section 338(h)(10) election (including, but not limited to, IRS
Forms 8023 and 8883 and any similar forms under applicable state or local
law).   The Shareholder and LKQ shall report and cause the Company to report the
acquisition by LKQ of the Shares pursuant to this Agreement consistent with the
Section 338(h)(10) election and shall take no position contrary thereto or
inconsistent therewith on any income, transfer or gains tax return before any
governmental body charged with the collection of any such Tax or in any judicial
proceeding that

 

23

--------------------------------------------------------------------------------


 

is in any manner inconsistent with the terms of any such allocation without the
written consent of the other in each instance.  The purchase price allocation
for the purchase of the Shares as shown on Exhibit D shall be reported on the
Forms 8023 and 8883 that will be included in the Section 338(h)(10) Forms, and
neither LKQ nor the Shareholder shall take a position on any income, transfer or
gains tax return, before any governmental agency charged with the collection of
any such Tax or in any judicial proceedings that is in any manner inconsistent
with any such allocation without the written consent of the other in each
instance.  If any federal, state, local, or foreign taxing authority challenges
the allocation, the party receiving notice of such challenge shall give the
other party hereto prompt written notice of such challenge, and the parties
shall cooperate in good faith in responding to it in order to preserve the
effectiveness of the allocation.  LKQ shall bear the costs arising out of any
challenge of the purchase price allocation by a taxing authority.  LKQ shall
prepare and deliver to the Shareholder the Forms 8023 and 8883 to be executed by
the Shareholder at the Closing or thereafter.  LKQ shall execute such Forms and
they shall be filed with the FTRs no later than their due date.

 

10.2.4                  LKQ and the Shareholder shall each bear their own
expenses and professional fees in connection with the matters described in this
Section 10.2.

 

24

--------------------------------------------------------------------------------


 

10.3  Other Agreements.

 

10.3.1 The employee of the Company who currently does work for the Shareholder
and processes the payment of his personal bills (or a substitute employee) will
continue to do that work for him after the Closing, and after the Closing the
Shareholder will promptly pay the Companies an hourly rate for her time spent on
those activities based on her fully loaded rate of compensation.  The
Shareholder may terminate the foregoing arrangement at any time.  The
Shareholder may continue to use his current office, without rent, during the
first year after the Closing.  LKQ will cause the Companies to continue their
current employee health care plans for 18 months after the Closing.  Prior to
the Closing Date the following will occur:  (i) Shareholder will advise LKQ of
the amount of discretionary bonuses Shareholder desires to be paid to key
employees of the Company (the “Discretionary Bonuses”);  (ii) Shareholder and
LKQ will agree, each in their reasonable judgment, upon the amount of the
Christmas bonuses to be paid in December, 2004 (the “Christmas Bonuses”), which
shall be an amount reasonably commensurate with the Christmas bonuses paid in
2003, adjusted for changes in the Company since that time; and (iii) Shareholder
and LKQ will agree, each in their reasonable judgment, upon the amount of
bonuses to be paid to the three management level employees based on the formula
applied by the Company in 2003 and based on the reasonably projected year end
results for the operations of the Company as of December 31, 2004 (the
“Management Bonuses”).  Immediately prior to the Closing, the Company is
authorized to accrue as an expense the sum of the following: (i) the total
amount of the Discretionary Bonuses; and (ii) 83% of the Christmas Bonuses and
the Management Bonuses.  LKQ agrees to cause the Company to: (a) pay the
Discretionary Bonuses as soon as practicable after the Closing; (b) pay the
Christmas Bonuses at the customary time; and (c) pay the Management Bonuses
between January 2, 2005 and January 15, 2005.

 

10.3.2  Notwithstanding anything to the contrary contained in this Agreement,

 

(a) with respect to Beaverton, all of the representations and warranties made by
the Shareholder in Section 4.7.4 and Section 4.20 shall be deemed to have been
made subject to the Company’s knowledge.

 

(b) with respect to the pending lawsuits set forth in Section 4.15 of the
Disclosure Schedule (the “Pending Lawsuits”), counsel  retained and paid by the
Company’s insurance carrier shall defend the Company in each of the Pending
Lawsuits until each such lawsuit is settled or subject to a final and
unappealable judgment or order.  The Company will not incur any liability
arising out of any of the Pending Lawsuits.

 

11.                               Miscellaneous

 

11.1                        Amendment and Modification.  The parties hereto may
amend, modify and supplement this Agreement only in such manner as may be agreed
upon by them in writing signed by both parties.

 

11.2                        Expenses.  Except as otherwise specifically provided
in this Agreement, the parties agree that whether or not the sale of the Shares
is consummated, LKQ will pay and bear all of the expenses incurred by it, and
the Shareholder will bear all of the expenses incurred by

 

25

--------------------------------------------------------------------------------


 

the Company and the Shareholder in connection with the acquisition contemplated
by this Agreement, including but not limited to legal, tax, and accounting
related expenses.  The cost of any environmental site assessment conducted by
LKQ will be borne equally by LKQ and the Shareholder.

 

11.3                        Certain Definitions.  For purposes of this
Agreement:

 

11.3.1  The “knowledge” of a party shall include anything which the officers,
shareholders or directors of such party or any of its subsidiaries actually know
or, in the non-negligent performance of their regular duties or in their
capacities as such officers, shareholders or directors reasonably should know.

 

11.3.2  An “affiliate” means with respect to any person, another person that
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, such first person.

 

11.3.3  ”Material Adverse Effect” means, when used in connection with LKQ or the
Company, any effect that either individually, or in the aggregate with all other
such effects relating to the same occurrence, factual circumstance or situation,
is materially adverse to the business, assets, properties, condition (financial
or otherwise), results of operations or business prospects of such party and its
subsidiaries taken as a whole.

 

11.3.4  A “person” shall include an individual, corporation, partnership, joint
venture, limited liability company, association, trust, unincorporated
organization or other entity.

 

11.3.5  A “subsidiary” of any person means another person, an amount of the
voting securities, other voting ownership or voting partnership interests of
which is sufficient to elect at least a majority of its board of directors or
other governing body (or, if there are no such voting interests, 50% or more of
the equity interests of which) is owned directly or indirectly by such first
person.

 

11.4                        Binding Effect.  This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors, assigns, heirs and legal representatives.  In the event of any
assignment of this Agreement, the assignor shall not be released from its or his
obligations under this Agreement.

 

11.5                        Entire Agreement.  This instrument, the exhibits
attached hereto and the Disclosure Schedule contain the entire agreement of the
parties hereto with respect to the sale of the Shares and the other transactions
contemplated herein, and supersede all prior understandings and agreements of
the parties with respect to the subject matter hereof.  Any reference herein to
this Agreement shall be deemed to include the exhibits attached hereto and the
Disclosure Schedule.

 

11.6                        Headings.  The descriptive headings in this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement.

 

26

--------------------------------------------------------------------------------


 

11.7                        Execution in Counterpart.  This Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original.

 

11.8                        Notices.  Any notice, request, information or other
document to be given hereunder shall be in writing.  Any notice, request,
information or other document shall be deemed duly given four business days
after it is sent by registered or certified mail, postage prepaid, to the
intended recipient, addressed as follows:

 

If to the Shareholder:

 

Fred J. Hopp
2910 South Brandywine Drive
West Linn, Oregon  97068
Fax:  (503) 650-2913

 

with a copy to:

 

Ball Janik LLP
101 SW Main Street
Suite 1100
Portland, Oregon  97204
Attn:  Stephen T. Janik
Fax:  (503) 295-1058

 

If to LKQ:

 

LKQ Corporation
120 North LaSalle Street, Suite 3300
Chicago, Illinois  60602
Attention:  General Counsel
Fax:  (312) 621-1969

 

with a copy to:

 

Bell, Boyd & Lloyd
70 West Madison Street, Suite 3300
Chicago, Illinois  60602-4207
Attention:  J. Craig Walker
Fax: (312) 372-2098

 

Any party may send any notice, request, information or other document to be
given hereunder using any other means (including personal delivery, courier,
messenger service, facsimile transmission, telex or ordinary mail), but no such
notice, request, information or other document shall be deemed duly given unless
and until it is actually received by the party for whom it is intended.  Any
party may change the address to which notices hereunder are to be sent to it by
giving written notice of such change of address in the manner herein provided
for giving notice.

 

27

--------------------------------------------------------------------------------


 

11.9                        Governing Law.  This Agreement shall be governed by
and construed in accordance with the laws of the State of Illinois applicable to
contracts made and to be performed wholly therein.

 

11.10                 Venue and Submission to Jurisdiction

 

To the extent any dispute arises under this Agreement that is not covered by the
arbitration provisions of Section 9.1.4 or Section 9.2.3, the following
provisions shall apply:

 

11.10.1  To the maximum extent possible under applicable law and rules of civil
procedure, each of the parties agrees that any action brought by the Shareholder
to enforce his rights under this Agreement or any of the other agreements
contemplated hereby shall be brought in the United States District Court for the
Northern District of Illinois (Eastern Division) or in the Circuit Court of Cook
County, Illinois.

 

11.10.2  In order to facilitate the ability of the Shareholder to enforce his
rights under this Agreement and other agreements contemplated hereby in
accordance with subsection 11.10.1, each of the parties hereby (i) expressly
submits himself or itself, as the case may be, for such purpose only, to the
personal jurisdiction of the United States District Court for the Northern
District of Illinois (Eastern Division) and the Circuit Court of Cook County,
Illinois and (ii) expressly agrees that service of process may be had upon such
person pursuant to the rules pertaining to service of process contained in the
Illinois Long-Arm Statute, Chap. 735 Paragraph 5/2-209 Ill. Comp. Stat. (1997)
and the Rules of the Court pertaining thereto.

 

11.10.3  To the maximum extent possible under applicable law and rules of civil
procedure, each of the parties agrees that any action brought by LKQ to enforce
its rights under this Agreement, or any of the other agreements contemplated
hereby, shall be brought in the United States District Court for the District of
Oregon or in the Multnomah County, Oregon Court.

 

11.10.4  In order to facilitate the ability of LKQ to enforce its rights under
this Agreement and the other agreements contemplated hereby in accordance with
subsection 11.10.3, each of the parties hereby (i) expressly submits himself or
itself, as the case may be, for such purpose only, to the personal jurisdiction
of the United States District Court for the District of Oregon or the Multnomah
County, Oregon Court and (ii) expressly agrees that the service of process may
be had upon such person pursuant to the rules pertaining to service of process
contained in the applicable Oregon Long-Arm Statute.

 

11.11                 Further Assurances.  In the event that at any time after
the Closing Date further action is necessary to carry out the purposes of this
Agreement, the parties shall take all such necessary action.

 

28

--------------------------------------------------------------------------------


 

11.12                 Drafting.  This Agreement is deemed to have been drafted
jointly by the parties and any uncertainty or ambiguity shall not be construed
for or against any party as a result of the attribution of drafting to any
party.

 

11.13                 Gender. Any reference to the male gender herein shall not
be interpreted as excluding the female or neuter gender.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

 

 

LKQ CORPORATION

 

 

 

 

 

By

/s/ Mark T. Spears

 

 

 

 

Title

Senior Vice President and
Chief Financial Officer

 

 

 

SHAREHOLDER:

 

 

 

 

 

/s/ Fred J. Hopp

 

Fred J. Hopp

 

29

--------------------------------------------------------------------------------